Citation Nr: 1745723	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  10-18 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty from February 1968 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee that granted service connection for posttraumatic stress disorder (PTSD) with a depressive disorder and assigned a 30 percent rating.

A September 2009 rating decision denied the Veteran's claim of entitlement to a TDIU.  The Board acknowledges that the claimed TDIU was part of the Veteran's claim for higher initial ratings for his PTSD.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

A June 2016 Board decision granted in part, and denied in part, the Veteran's claim for higher initial ratings for his PTSD.  A more detailed procedural posture is set forth in the June 2016 Board decision.

An August 2016 Order of the Court of Appeals for Veterans Claims (Court) granted a joint motion by the parties to partially vacate the June 2016 Board decision only to the extent that the Board did not decide the issue of entitlement to a TDIU.  Therefore, the issue of entitlement to a TDIU is now before the Board.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran is service connected for PTSD (70 percent, effective November 21, 2008); coronary artery disease (10 percent from November 21, 2008, and 30 percent from August 26, 2010); and scar, status-post coronary artery bypass grafting (noncompensable); his combined rating is 70 percent from November 21, 2008, and 80 percent from August 26, 2010.

2.  The Veteran's service-connected PTSD is not shown to render him unable to secure and follow all forms of substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.150, 3.155, 3.160, 3.340, 3.341, 4.16, 4.25, 4.26 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).

The Board finds that an August 2009 notice letter fully satisfied the notice requirements.

The Board also finds that VA's duty to assist has been satisfied.  All of the Veteran's VA treatment records and private treatment records are in the claims file.  The Veteran has not identified any outstanding records for VA to obtain.  

Where the evidence of record does not reflect the current state of a veteran's disability, a VA examination should be provided.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).

The Veteran has alleged entitlement to a TDIU due to his service-connected PTSD and drug use.  He was provided with VA psychiatric examinations in May 2009 and December 2013.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disabilities since he was last examined.  See 38 C.F.R. § 3.327(a) (2016).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  The Board finds the above noted VA examination reports to be thorough, complete, and adequate upon which to base a decision with regard to his claim.  The VA examiners had an opportunity to personally interview and examine the Veteran, and their reports provide the information necessary to decide whether the criteria for a TDIU have been met.  

The Board also finds that there was substantial compliance with all of the Board's November 2013 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  The November 2013 Board remand directed that the Veteran be afforded a new VA examination because the evidence indicated his PTSD may have worsened since the last VA examination.  Subsequently, the Veteran was afforded the December 2013 VA examination, which examiner answered all the questions posed by the Board.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). Neither the Veteran nor his representative challenged the accomplishment of VA's duties of notice and assistance. 

II.  Analysis

A total rating based on unemployability may be granted if a veteran is "unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities."  38 C.F.R. § 4.16 (2016); see also 38 C.F.R. §§ 3.340(a), 3.341(a) (2016).  If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a) (2016).

To meet the requirement of "one 60 percent disability" or "one 40 percent disability," the following will be considered as one disability: (1) disability of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from one common etiology; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; and (5) multiple disabilities incurred as a prisoner of war.  Id.

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).  

Medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity, while the rating agency is responsible for interpreting reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of the disability present.  See Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).

The Veteran served as a U.S. Army clerk typist including service in the Republic of Vietnam from July 1968 to July 1969.  He contended in an April 2016 brief to the Board that he experiences total occupational and social impairment because of PTSD which prevents him from being able to work.  In a well written, detailed, and articulate statement in January 2009,  the Veteran provided an account of his experiences in Vietnam and noted that since retirement he was no longer a workaholic and could not find enough things to do to keep occupied which allowed the return of traumatic memories.  He also contended in a July 2009 notice of disagreement that he is unable to work because he cannot pass drug testing or screening in order to obtain employment; he further alleges he uses drugs due to his service-connected PTSD.  See Statements, July 2009 and August 2009.

As an initial matter, the Board notes that an April 2010 rating decision denied entitlement to service connection for long-term drug use, including as secondary to his PTSD.  Therefore, while entitlement to a TDIU may not be based on nonservice-connected drug use, the Board will nevertheless review whether entitlement to a TDIU is otherwise shown as a result of service-connected disability.

The Veteran is service-connected for PTSD (70 percent, effective November 21, 2008); coronary artery disease (10 percent from November 21, 2008, and 30 percent from August 26, 2010); and scar, status-post coronary artery bypass grafting (noncompensable); his combined rating is 70 percent from November 21, 2008, and 80 percent from August 26, 2010..  As such, the schedular criteria for a TDIU of having one service-connected disability rated as 60 percent disabling or greater are met for the entire period of the appeal.  See 38 C.F.R. § 4.16.

A May 2009 VA examination report relating to the Veteran's PTSD shows the Veteran denied protracted depression episodes, that he tried not to worry, except that he worried about hospital bills.  He did not experience panic attacks.  No psychosis was noted.  He reported a good relationship with his family.  He reported a history of violence after the war, but that he is no longer violent.  He reported smoking marijuana.  The Veteran reported that at some time in the past he was diagnosed with an abdominal aneurism and failed to seek treatment as a suicide gesture and had homicidal thoughts insofar as the Veteran sent a threatening letter to the mayor of Chicago shortly after return from Vietnam.  Episodes of violence were also noted, albeit not clear whether this referenced a prior history, as the Veteran's self-report of no violence was noted by the examiner in the same report. 

Mental status examination revealed his speech was unremarkable; his affect was blunted; his mood was worried.  He was unable to perform serial 7's or spell a word backwards and forwards; he was oriented in all spheres.  Thought process and content were unremarkable.   There were no delusions or hallucinations; judgement was intact; intelligence was average, and he interpreted proverbs properly.  His remote, recent, and intermediate memory tested as normal (although he reported memory problems).  The Veteran reported insomnia, and only getting four hours of sleep per night and feeling fatigue during the day.  

Symptoms of irritability or outbursts of anger, and difficulty concentrating were also noted.  The Veteran reported experiencing severe symptoms weekly, and that there had been times when his symptoms were better such as when he was working (until 2006).  The Veteran reported a passive suicidal attempt that year by no having an aneurysm treated until it caused emergent surgery to save his life.  The examiner diagnosed PTSD and depression, and a Global Assessment of Functioning (GAF) score of 58, suggesting a moderate level of impairment.  The examiner opined that the prognosis was guarded, and that the Veteran was not presently receiving any treatment.  The examiner noted the Veteran retired as a painter in 2006, and that he was able to retire based on age or length of work.  The examiner opined that the Veteran's PTSD and depression did not cause total social and occupational impairment, but rather, caused reduced reliability and productivity.

In June 2009, the RO granted service connection for PTSD and assigned a 30 percent rating, effective November 21, 2008, the date of receipt of the claim for service connection.    

In a July 2009 notice of disagreement, the Veteran reported that he was introduced to drugs in service and that his drug use continued since that time and made it impossible to pass drug tests for employment. In an August 2009 claim for a TDIU, the Veteran again attributed his inability to work as a painter since June 2006 to drug abuse.  The same month, his local government employer reported that the Veteran had been offered and accepted a "buyout" lump sum payment at age 59 after 18 years of service.  He did not have accommodations for disability, and was not entitled to receive disability or retirement benefits.  

In September 2009, the RO noted that the Veteran had one service-connected disability, PTSD, and denied a TDIU because the statutory criteria for the benefit were not met and because the evidence did not show that the Veteran was unemployable because of PTSD.  In April 2010, the RO denied separate service connection for long term drug use because the 2009 medical examiner did not diagnose a substance abuse disorder nor did the examiner find that drug use was caused by PTSD. The Veteran did not express timely disagreement with either decision but did perfect his appeal for a higher rating for PTSD.  

A December 2013 VA examination report relating to the Veteran's PTSD shows the examiner noted that the Veteran self-reported severe to extreme PTSD symptoms.  The examiner also noted the Veteran had a diagnosed depressive disorder, but that those symptoms could not be differentiated from the PTSD symptoms.  The examiner noted that the Veteran's relevant mental health history showed that he had no current medications, no mental health appointments scheduled, and that his records showed a history of GAF scores between 55 and 60, suggesting moderate level of impairment.  The examiner noted the Veteran's prognosis was guarded/fair even with continued psychiatric medication management, individual psychotherapy, and other supports.  The Veteran admitted to recreational marijuana use multiple times per week.  

The Veteran's symptoms were noted as including:  depressed mood, anxiety, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, such as forgetting names, directions or recent events, flattened affect, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work like setting, inability to establish and maintain effective relationships, suicidal ideation (passive, with no intent or plan), and persistent delusions or hallucinations.  The examiner noted that the Veteran was appropriately dressed, adequately groomed, his thought process was generally linear with adequate insights, his thought content was appropriate and organized, and his speech was regular rhythm and rate.  The examiner noted the Veteran had minimally decompensated since last VA examination, reporting some decrease in mood and motivation since he retired.  The examiner noted the Veteran had retired just prior to the previous examination (although he had reported retiring in 2006 and the last examination was in 2009), and he reported that he presently had more discretionary time to "think about everything that happened."  The examiner noted the GAF score remained generally unchanged at 55 to 60, and the examiner opined that the Veteran experiences "moderate" occupational and social impairment.  The examiner also noted early in the report that the Veteran was retired from a career as painter for the MTHA, and that his level of occupational and social impairment due to his PTSD and depression was best summarized as follows:  Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner opined that the Veteran's level of occupational impairment would adversely impact his ability to perform in an occupational setting, even in a sedentary working environment.

In January 2014, the RO granted an increased rating of 70 percent for PTSD, effective December 23, 2013, the date of the VA examination. 

The Board has also reviewed all of the Veteran's VA treatment records.  A May 2010 VA PTSD treatment note shows the Veteran reported he did not know why he was there, and the clinician noted that the Veteran had been referred by the primary care physician, but the Veteran was not interested in participating in the PTSD treatment program.  The Veteran reported getting adequate sleep, smoking two to three marijuana joints per day, and that he retired as a painter for 18 years with the Metro Housing Authority in 2006 due to back problems.  He also reported that despite some friction with his former coworkers, he was able to maintain his work mostly because he chose projects where he worked by himself.  See VA treatment records, received August 2010 at p.8 of 36.  Mental status examination revealed articulate and goal-directed speech, his thought process was linear and logical, thought content was appropriate, his attention span and concentration were adequate, his memory for immediate, recent, and remote recall was intact, and judgment and insight were adequate.  PTSD and substance abuse were diagnosed.  

An October 2012 VA mental health record shows the Veteran reported his overall mood was "doing very well" despite the tragic death of his son.  It was noted that cognitively, he was doing well, and that he denied any problems with memory, recall, and concentration focus.  He reported staying up at night on his computer listening to séances, sleeping during the day, and smoking one to two joints per day.  It was noted that he retired as a painter in 2006 secondary to back problems, and that he spends most of his time reading and meditating.  See VA treatment records, received November 2013 at p.20 of 147.  

As noted above, the Board acknowledges that the Veteran is also presently service connected for coronary artery disease.  An August 2010 VA examination report notes the Veteran's history of chest pain in 1997 when he was found to have coronary artery disease, and a 2-vessel coronary artery bypass grafting surgery was performed.  It was noted that he had no chest pain since, that the Veteran retired as a painter in 2006, and the examiner opined that the disability had no effect on his occupational functioning.

In June 2016, the Board granted an increased rating of 70 percent for PTSD, effective from December 23, 2013, finding that the Veteran's level of occupational and social impairment was not total.  On appeal to the Court, the Veteran did not challenge this decision but rather that the Board did not consider whether PTSD precluded employment.  

The Board finds that the preponderance of the evidence is against finding that the Veteran has been unable to secure or follow substantially gainful employment as a result of his service-connected disabilities.  The Veteran is competent to report his observed symptoms and limitations, but the Board places reduced probative weight on the severity of the impairment as it is inconsistent with other reports to clinicians and the record of no treatment or intervention.  As shown above, the Veteran himself reported to VA clinicians that he retired as a painter in 2006 due to his nonservice-connected back problems, not due to his PTSD. He reported to clinicians that he did not have problems with coworkers because he could often work alone as a painter.  The symptoms and level of impairment that he reported to outpatient clinicians were substantially less severe that those reported to the Compensation and Pension examiners.  The Board notes that, generally, statements made for the purpose of medical diagnosis or treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment.  See White v. Illinois, 502 U.S. 346, 356, 112 S.Ct. 736 (1992).  Significantly, the Veteran has never sought or received mental health care and did not know why his primary care physician referred him for assessment for treatment. Therefore, the Board finds these statements made to VA clinicians to be more credible than his inconsistent statements in support of his claim herein that he retired or is unable to secure or follow employment due to his service-connected disabilities, particularly PTSD.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) ("the Board as fact finder is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc."); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements").  

Additionally, the Board finds highly probative the fact that the December 2013 VA examiner opined that the Veteran's PTSD and depression only caused occupational impairment best categorized by an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily.  Similarly, the prior May 2009 VA examiner characterized the Veteran's occupational impairment as only involving reduced reliability and productivity.  GAF scores consistently show a moderate level of social and occupational impairment.  As shown above, he reported to VA clinicians that he maintained employment with the Metro Housing Authority for 18 years as a painter, and that he was able to work on projects alone.  Finally, the Veteran himself has admitted not only that he retired from work due to his nonservice-connected back condition, but also that he is unable to obtain employment due to his drug use, which is not service-connected.  He admits smoking marijuana daily.  He also reports that he is able to spend hours on a computer, and read in his free time, which likewise tends to diminish his assertion that he is unable to secure and follow substantially gainful employment due to his PTSD and depression.  The Veteran has occupational skills as a clerk in service and as a painter and self-reported computer skills.  There is no evidence that he is unable to leave the home, drive safely or take public transportation, answer a telephone, or manage his personal affairs.  He maintains family relationship, albeit with a limited circle of friends.  His written submissions to VA demonstrate articulate communications skills with detailed recollection of events.  Examiners noted no shortcomings in thought process or oral communications.  The Veteran acknowledged on several occasions that work kept him busy such that his memories of service were suppressed.  The Board acknowledges the 2013 examiners finding that the Veteran's PTSD adversely impacts the Veteran's ability in the workplace as is contemplated in the 70 percent rating for PTSD that has not been challenged.  

Therefore, in summary, the Board concludes that the aggregate of lay and medical evidence weighs against entitlement to a TDIU, and that the benefit of the doubt rule is not for application.  See 38 U.S.C.A. § 5107 (b).


ORDER

Entitlement to a TDIU is denied.



____________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


